Noah Gotson, Esquire
Identification No. 34323

email no@egorsonlaw.com

Arnold Silverstein, Esq

Identification No. 18344

email arnold.silverstein@gmail.com

1845 Walnut Street #1300

Philadelphia, PA 19103

(215) 569-4661 Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
POR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
VS. ; CRIMINAL NO, 20-CR-210

MICHAEL “OZZTE” MYERS”

MOTION FOR SUPPLEMENTAL DISOVERY

DEFENDANT, Michael Myets, respectfully requests the Government provide Giglio material
televant to the credibility of Domenic Demuto, the key Government witness.

Tn suppott of the defense request we submit the following allegations.
1. Defendant is charged with voter fraud and related charges.
2. The chief government witness is Domenic Demuto.

' 3, Defense reasonably believes that Mr. Demuro was implicated, possibly a subject in a voter fraud
investigation in 1985.

4, To the best of our knowledge and belief Demuro fotged absentee ballots in the name of
individuals in a South Philadelphia Nursing home.

5. To the best of our knowledge and belief Demuro was not charged and may have cooperated with
the Government to avoid being charged. In any event Defendant submits information concerning
the 1985 voter fraud matter is material and could affect the jury's judgment of the credibility of
Demuro as a prosecution witness. ‘The Government is required to provide the Defense with such
evidence, See Giglio v. United States, 405 US. 150, 153, 92 S. Ct. 763, 31 L. Ed. 2d 104. (1972). See
United States v. Juma, 599 F.3d 799, 811 (7th Cir, 2010):

The Supreme Court further held in Gigtio, 405 U.S. at 153, that any material evidence which might
undermine the reliability of a government witness must be turned over to a defendant. In other
words, a new trial is required if the evidence at issue is (1) favorable, (2) suppressed and (3) material
to the defense. See Uyited States v, Wilson, 237 F.3d 827, 832 (7th Cit. 2001). "[EJvidence is material
only if there is a reasonable probability that, had the evidence been disclosed to the defense, the
result of the proceedings would have been different." United States v, Bagley, 473 U.S. 667, 682, 105 S.
Ct. 3375, 87 L. Ed. 2d 481 (1985) (Blackmun, J., concurring); Ky/es », Whitley, 514 U.S. 419, 434, 115
S. Ct. 1555, 131 L. Ed, 2d 490 (1995) (discussing the Bagley standard). "Reasonable probability" does
Hot mean something greater than 50% but rather "whether in... [the] absence [of the evidence, the
defendant} received a fait trial, understood as a trial resulting in a verdict worthy of

confidence." Kyles, at 434,

 

6. Defendant submits if this matetial is not provided to the defense it would violate Defendant’s
tights under the Due Process clause of the United States Constitution and Giglio, supta.

7, Defendant submits this evidence is relevant to impeach the credibility of Domenic Demuto.

See United States y. Bissell, 954 B, Supp. 841 (D.N.J. 1996): In Brady, the United States Supreme
Court held the Government's failure to disclose evidence favorable to a defendant who specifically
tequested it violated the right of the accused to Due Process when the evidence was material to
either guilt or punishment, irrespective of the good faith ot bad faith of the prosecution. Under
Brady, materials must be disclosed if they go to the heart of the defendant's guilt or innocence or
might affect the juty's judgment of the credibility of a crucial prosecution witness. Theteafter, the
Court modified the Brady rule to tequire the Government to disclose exculpatory evidence even
when the defendant had not requested the information. The Supteme Court held the Brady rule
includes information that could be used to impeach the credibility of Government witnesses when
the reliability of the witness could help determine the guilt or innocence of the accused,

 

WHEREFORE Defendant tespectfully requests the Coutt issue and Order to compel the
United States to produce any and all evidence relative to Dominic Demuro’s involvement in the
voter fraud investigation in 1985.

RESPECTFULLY SUBMITTED:

By:_/s/ Noah Gorson
NOAH GORSON, ESQuireE
ATTORNEY FOR DEFENDANT

BY:_/s/ Arnold Siverstein
ARNOLD SILVERSTEIN, FsQuire
ATTORNEY FOR DEFENDANT
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion was served upon the
following in the manner indicated on today's date of February 5, 2021.

ECF
Flonorable Paul 8. Diamond
U.S. Courthouse
_ 601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECF
Department of Justice
United States Attorney’s Office
Eastern District of Pennsylvania
Assistant United States Attorney
Etic Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

By: _/s/ Noah Gorson
NOAH GORSON, EsQuire
